

115 S2241 IS: To amend the Patient Protection and Affordable Care Act by clarifying that State Exchanges are prohibited from imposing fees or assessments on issuers of excepted benefits and standalone dental plans not sold through an Exchange.
U.S. Senate
2017-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2241IN THE SENATE OF THE UNITED STATESDecember 14, 2017Mr. King introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Patient Protection and Affordable Care Act by clarifying that State Exchanges are
			 prohibited from imposing fees or assessments on issuers of excepted
			 benefits and standalone dental plans not sold through an Exchange.
	
		1.Prohibiting State exchanges from imposing assessments or fees on excepted benefits and standalone
			 dental plans not sold through an Exchange
 (a)In generalSection 1311(d)(5) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(5)) is amended—
 (1)in subparagraph (A), by inserting , subject to subparagraph (C) after its operations; and (2)by adding at the end the following new subparagraph:
					
 (C)LimitationA State may not charge a health insurance issuer, solely for purposes of supporting an Exchange in accordance with subparagraph (A), an assessment, user fee, tax, or any other fee—
 (i)on excepted benefits coverage within the meaning of section 2791(c) of the Public Health Service Act that is not sold on an Exchange; or
 (ii)on standalone dental plans described in paragraph (2)(B)(ii) that are not sold on an Exchange.. (b)Effective dateThe amendments made by subsection (a) shall apply to assessments, user fees, taxes, and other fees imposed, assessed, or collected on or after January 1, 2018, except that, with respect to the Exchange of the District of Columbia, such amendments shall apply to assessments, user fees, taxes, and other fees imposed, assessed, or collected on or after January 1, 2020.